Citation Nr: 1645147	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  15-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE
1.  Entitlement to an increased rating for thoracic spine degeneration with scoliosis, osteopenia and bulging disc, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disability, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from February 1946 to May 1947.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2014 rating decision of the VA Regional Office (RO) in St. Louis, Missouri that denied an evaluation in excess of 20 percent for thoracic spine disease.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran asserts that the symptomatology associated with his service-connected thoracic spine disability is more severely disabling than reflected by the currently assigned 20 percent disability evaluation and warrants a higher rating.  He maintains that his symptoms include trouble working with his hands, walking any distance and lying down comfortably. 

At the outset, in correspondence received in July 2012 and in multiple letters thereafter, the Veteran requests service connection for a bulging disc of the thoracic spine.  The Board points out, however, that it appears that the RO has already incorporated this disorder into overall thoracic disability, as indicated on the duty-to-assist letter sent to him in February 2013.  The issue has therefore been re-characterized on the title page of this decision to reflect this concession.  

Review of the record discloses that the Veteran last had a VA compensation and pension examination of the thoracic spine in March 2013.  He appears to assert that his symptoms have increased in severity since that time.  In the September 2016 Informal Hearing Presentation, a current VA examination is requested.  The Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the status of the condition and the Veteran maintains that his disability has worsened, VA must provide a new examination. See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997); Olsen v. Principi, 3 Vet.App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  As such, the appellant will be scheduled for a current VA examination of the thoracic spine.

Additionally, review of the record discloses that the appellant receives VA outpatient treatment for back disability.  It does not appear that there have been any consistent records since 2010.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file.  Therefore, records dating from 2011 should be requested and associated with the electronic record. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Finally, the issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability, to include on an extraschedular basis, is raised by the record.  In Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that this matter is "part of" and not separate from a claim of entitlement to an increased rating. Id at 453.  While the issue has not yet been addressed by the RO or certified for appeal, this aspect of the claim must be considered in light of the binding precedent in Rice.

Accordingly, the case is REMANDED for the following actions

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's VA outpatient records dating from 2011 to the present and associate them with Virtual VA/VBMS.  All attempts to secure these records should be documented.

2.  Schedule the Veteran for an orthopedic/neurologic examination by an appropriate VA examiner to evaluate the severity of the service-connected thoracic spine degenerative disc disease and osteopenia.  The examiner must be provided access to the appellant's Virtual VA/VBMS file.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The examiner must indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected disorder, and to what extent the Veteran experiences functional loss due to pain or during flare-ups or with repeated use.  The examiner must provide a detailed opinion as to the functional effects of service-connected thoracic disability on the Veterans' ability to secure and maintain employment.  

3.  The Veteran must be given adequate notice of the examination, to include advising him of the consequences of failure to report pursuant to 38 C.F.R. § 3.655 (2016).

4.  After taking any further development deemed appropriate, readjudicate the issues on appeal, including entitlement to a total rating based on unemployability due to service-connected disability, to include on an extraschedular basis.  If a benefit sought is not granted, issue a supplemental statement of the case to the appellant and his representative before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


